IN THE SUPREME COURT OF THE STATE OF NEVADA


                      PHYLLIS HARPER,                                         No. 84789
                      Petitioner,
                      vs.
                      THE STATE OF NEVADA
                      DEPARTMENT OF MOTOR VEHICLES,
                                                                                  AUG 1 0 2022
                      Respondent.




                                           ORDER DENYING PETITION

                                 This original pro se petition for extraordinary relief seeks
                      review of the Nevada Department of Motor Vehicles' denial of petitioner's
                      request for an evidentiary hearing regarding reinstatement of her license.
                                 Having    reviewed   the   petition,   we   conclude     that    our
                      extraordinary intervention is not warranted.        Petitioner has failed to
                      include with her petition necessary documentation supporting her request
                      for relief. NRAP 21(a)(4) (petitioner must provide all documents essential
                      to understand the matters set forth in the petition); NRAP 21(c) (petitions
                      for extraordinary writs shall to the extent practicable conform to NRAP
                      21(a)). Accordingly, we
                                 ORDER the petition DENIED.




                           L.A veR,64\                                                       J.
                      Hardesty                                 Stiglich


SUPREME COURT
          OF
       N EVADA

in)   I,N A    c41,
                cc:   Phyllis Harper
                      Attorney General/Carson City




SUPREME COURT
      OF
   NEVADA
                                                     2
  I947A